UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (1.6%) Engility Holdings, Inc. (NON) 7,485 $337,199 Orbital Sciences Corp. (NON) 8,755 244,265 Airlines (4.3%) Alaska Air Group, Inc. 3,795 354,111 Allegiant Travel Co. 1,630 182,446 JetBlue Airways Corp. (NON) 35,575 309,147 Republic Airways Holdings, Inc. (NON) 28,770 262,958 Spirit Airlines, Inc. (NON) 8,235 489,159 Auto components (3.1%) Autoliv, Inc. (Sweden) (S) 2,040 204,714 BorgWarner, Inc. 3,140 193,016 Lear Corp. 4,375 366,275 TRW Automotive Holdings Corp. (NON) 4,820 393,408 Banks (7.0%) Associated Banc-Corp. 10,560 190,714 Bancorp, Inc. (The) (NON) 19,119 359,628 Comerica, Inc. 8,105 419,839 East West Bancorp, Inc. 9,810 358,065 First Citizens BancShares, Inc. Class A 812 195,489 Huntington Bancshares, Inc. 33,570 334,693 OFG Bancorp (Puerto Rico) (S) 32,710 562,285 Popular, Inc. (Puerto Rico) (NON) 5,927 183,678 Biotechnology (0.8%) Myriad Genetics, Inc. (NON) (S) 8,325 284,632 Capital markets (3.2%) AllianceBernstein Holding LP (Partnership shares) 13,120 327,606 E*Trade Financial Corp. (NON) 4,310 99,216 Janus Capital Group, Inc. 27,615 300,175 Waddell & Reed Financial, Inc. Class A 6,424 472,935 Chemicals (1.0%) Koppers Holdings, Inc. 2,415 99,570 Methanex Corp. (Canada) 4,010 256,399 Commercial services and supplies (0.7%) ACCO Brands Corp. (NON) 40,080 246,893 Communications equipment (2.0%) Brocade Communications Systems, Inc. (NON) 48,630 515,964 Polycom, Inc. (NON) 17,490 239,963 Construction and engineering (0.9%) Jacobs Engineering Group, Inc. (NON) 5,305 336,868 Consumer finance (0.7%) Nelnet, Inc. Class A 6,780 277,302 Containers and packaging (1.5%) Owens-Illinois, Inc. (NON) 5,760 194,861 Rock-Tenn Co. Class A 3,550 374,774 Diversified consumer services (5.4%) Apollo Education Group, Inc. Class A (NON) (S) 13,465 461,042 DeVry Education Group, Inc. 8,080 342,511 H&R Block, Inc. 11,003 332,181 ITT Educational Services, Inc. (NON) (S) 7,995 229,297 Strayer Education, Inc. (NON) 14,335 665,574 Electronic equipment, instruments, and components (1.8%) Arrow Electronics, Inc. (NON) 6,575 390,292 Avnet, Inc. 5,865 272,898 Energy equipment and services (5.2%) Atwood Oceanics, Inc. (NON) 3,370 169,814 Helmerich & Payne, Inc. (S) 3,315 356,561 Key Energy Services, Inc. (NON) 19,280 178,147 Nabors Industries, Ltd. 19,070 470,076 Oil States International, Inc. (NON) 1,915 188,819 Patterson-UTI Energy, Inc. 9,580 303,494 Superior Energy Services, Inc. 8,730 268,535 Food and staples retail (0.2%) Spartan Stores, Inc. 3,542 82,210 Gas utilities (1.1%) Atmos Energy Corp. 4,700 221,511 UGI Corp. (S) 3,770 171,950 Health-care equipment and supplies (3.6%) CareFusion Corp. (NON) 8,755 352,126 Greatbatch, Inc. (NON) 7,010 321,899 PhotoMedex, Inc. (NON) (S) 7,155 113,264 ResMed, Inc. (S) 7,370 329,365 Thoratec Corp. (NON) 6,109 218,763 Health-care providers and services (7.2%) Bio-Reference Labs, Inc. (NON) (S) 12,395 343,094 Chemed Corp. 3,265 292,054 Ensign Group, Inc. (The) 5,555 242,420 Hanger, Inc. (NON) 5,625 189,450 Laboratory Corp. of America Holdings (NON) (S) 3,835 376,635 Mednax, Inc. (NON) 5,305 328,804 Owens & Minor, Inc. (S) 5,255 184,083 Patterson Cos., Inc. (S) 7,450 311,112 Select Medical Holdings Corp. 32,310 402,260 Hotels, restaurants, and leisure (1.6%) Cheesecake Factory, Inc. (The) 6,307 300,402 International Game Technology 20,155 283,379 Household durables (0.8%) PulteGroup, Inc. 15,155 290,824 Household products (0.5%) Energizer Holdings, Inc. 2,030 204,502 Insurance (4.8%) Aspen Insurance Holdings, Ltd. 4,241 168,368 Endurance Specialty Holdings, Ltd. 2,127 114,496 Genworth Financial, Inc. Class A (NON) 20,810 368,961 HCC Insurance Holdings, Inc. 2,488 113,179 Horace Mann Educators Corp. 4,775 138,475 Protective Life Corp. 3,010 158,296 Stancorp Financial Group 2,391 159,719 Torchmark Corp. 2,660 209,342 Validus Holdings, Ltd. (S) 5,240 197,600 W.R. Berkley Corp. 3,710 154,410 Internet software and services (1.5%) Conversant, Inc. (NON) (S) 10,425 293,464 IAC/InterActiveCorp. 3,640 259,860 IT Services (3.2%) Booz Allen Hamilton Holding Corp. 9,060 199,320 Broadridge Financial Solutions, Inc. 6,310 234,353 CACI International, Inc. Class A (NON) (S) 3,420 252,396 Mantech International Corp. Class A 11,585 340,715 NeuStar, Inc. Class A (NON) 5,570 181,081 Machinery (7.3%) AGCO Corp. (S) 6,205 342,268 Federal Signal Corp. (NON) 12,850 191,465 Hyster-Yale Materials Holdings, Inc. 2,050 199,875 Kennametal, Inc. 4,425 196,028 Oshkosh Corp. 8,150 479,791 Terex Corp. 6,045 267,794 Timken Co. (The) 3,290 193,386 Valmont Industries, Inc. (S) 2,320 345,309 Wabash National Corp. (NON) 13,780 189,613 WABCO Holdings, Inc. (NON) 3,045 321,430 Metals and mining (0.9%) Commercial Metals Co. 7,795 147,170 Kaiser Aluminum Corp. 2,505 178,907 Multi-utilities (1.1%) TECO Energy, Inc. (S) 14,630 250,905 Vectren Corp. 4,160 163,862 Multiline retail (1.3%) Big Lots, Inc. (NON) 8,033 304,210 Dillards, Inc. Class A 1,900 175,560 Oil, gas, and consumable fuels (3.9%) Alon USA Energy, Inc. 14,695 219,543 Delek US Holdings, Inc. 8,866 257,469 Denbury Resources, Inc. 21,215 347,926 HollyFrontier Corp. 3,020 143,692 Whiting Petroleum Corp. (NON) 3,046 211,362 World Fuel Services Corp. 6,545 288,635 Paper and forest products (1.5%) Domtar Corp. (Canada) 3,175 356,299 Schweitzer-Mauduit International, Inc. 4,315 183,776 Personal products (0.5%) Inter Parfums, Inc. 4,915 177,972 Pharmaceuticals (1.6%) Jazz Pharmaceuticals PLC (NON) 2,960 410,493 Questcor Pharmaceuticals, Inc. (S) 3,100 201,283 Professional services (2.7%) FTI Consulting, Inc. (NON) 8,585 286,224 Navigant Consulting, Inc. (NON) 19,300 360,138 Towers Watson & Co. Class A 3,055 348,423 Real estate investment trusts (REITs) (2.0%) Brandywine Realty Trust 11,830 171,062 Kimco Realty Corp. 4,660 101,961 Omega Healthcare Investors, Inc. (S) 5,993 200,885 Redwood Trust, Inc. 7,065 143,278 Two Harbors Investment Corp. 11,660 119,515 Real estate management and development (1.1%) Jones Lang LaSalle, Inc. 3,450 408,825 Semiconductors and semiconductor equipment (2.8%) KLA-Tencor Corp. 3,415 236,113 Lam Research Corp. (NON) 6,826 375,430 Omnivision Technologies, Inc. (NON) (S) 9,700 171,690 Skyworks Solutions, Inc. (NON) 6,970 261,514 Software (1.5%) FactSet Research Systems, Inc. (S) 2,990 322,352 Manhattan Associates, Inc. (NON) 6,995 245,035 Specialty retail (5.9%) American Eagle Outfitters, Inc. 23,645 289,415 ANN, Inc. (NON) 8,045 333,707 Big 5 Sporting Goods Corp. 9,130 146,537 Buckle, Inc. (The) (S) 3,017 138,179 Cato Corp. (The) Class A 3,747 101,319 Chico's FAS, Inc. 8,290 132,889 Express, Inc. (NON) 16,200 257,256 Foot Locker, Inc. 4,340 203,893 GameStop Corp. Class A (S) 8,195 336,815 Office Depot, Inc. (NON) 65,220 269,359 Textiles, apparel, and luxury goods (0.9%) Deckers Outdoor Corp. (NON) (S) 1,731 138,013 Steven Madden, Ltd. (NON) 5,745 206,698 Total common stocks (cost $27,955,751) SHORT-TERM INVESTMENTS (17.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 5,974,283 $5,974,283 Putnam Short Term Investment Fund 0.07% (AFF) 577,249 577,249 Total short-term investments (cost $6,551,532) TOTAL INVESTMENTS Total investments (cost $34,507,283) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $37,240,811. (b) The aggregate identified cost on a tax basis is $34,537,821, resulting in gross unrealized appreciation and depreciation of $9,434,003 and $666,114, respectively, or net unrealized appreciation of $8,767,889. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $224,958 $1,365,840 $1,013,549 $37 $577,249 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,974,283, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,935,987. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,096,473 $— $— Consumer staples 464,684 — — Energy 3,404,073 — — Financials 7,009,997 — — Health care 4,901,737 — — Industrials 6,484,790 — — Information technology 4,792,440 — — Materials 1,791,756 — — Utilities 808,228 — — Total common stocks — — Short-term investments 577,249 5,974,283 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
